Slip. Op. 15- 76

                 UNITED STATES COURT OF INTERNATIONAL TRADE


 NTN BEARING CORPORATION OF
 AMERICA, et al.,

                Plaintiffs,

                and

 JTEKT CORPORATION, et al.,

                Plaintiff-Intervenors
                                                   Before: Timothy C. Stanceu, Chief Judge
                v.
                                                   Court No. 10-00286
 UNITED STATES,

                Defendant,

                and

 THE TIMKEN COMPANY,

                Defendant-intervenor.

                                          JUDGMENT

       The court has reviewed the amended determination on remand (“Amended Remand

Redetermination”) issued by the International Trade Administration, U.S. Department of

Commerce (“Commerce” or the “Department”) in this litigation. Am. Results of Remand

Redetermination (May 7, 2015), ECF No. 101 (“Am. Remand Redetermination”).1 The court

concludes that the Amended Remand Redetermination complies with the court’s opinion and



       1
        Commerce filed the remand redetermination on May 4, 2015, Results of Remand
Redetermination, ECF No. 98, and on the same day sought leave to file an amended remand
redetermination noting that The Timken Company, defendant-intervenor in this action, had
commented on the draft remand redetermination, Def.’s Consent Mot. for an Extension of Time,
ECF No. 99. The court granted this request on May 5, 2015. Order, ECF No. 100.
Court No. 10-00286                                                                            Page 2

order in NTN Corp. of America v. United States, 39 CIT __, 46 F. Supp. 3d 1375 (2015)

(“NTN”), to reconsider the final determination in Ball Bearings and Parts Thereof From France,

Germany, Italy, Japan, and the United Kingdom: Final Results of Antidumping Duty

Administrative Reviews, Final Results of Changed-Circumstances Review, and Revocation of an

Order in Part, 75 Fed. Reg. 53,661 (Int’l Trade Admin. Sept. 1, 2010) (“Final Results”). In

NTN, the court granted defendant’s request for a voluntary remand to Commerce for correction

of certain errors in the credit expenses used in the calculation of constructed export price for

plaintiffs (collectively, “NTN”).2 NTN, 39 CIT at __, 46 F.Supp.3d at 1388-89. The court also

held unlawful the Department’s policy, rule, or practice of issuing liquidation instructions to U.S.

Customs and Border Protection fifteen days after the date of publication of the final results of an

administrative review and stated the court’s intention of granting a declaratory judgment to this

effect when final judgment is entered in this case. Id. at __, 46 F.Supp.3d at 1388.

       During the remand proceeding, Commerce revised its calculation of NTN’s U.S. credit

expenses to correct the errors and recalculated the weighted-average dumping margin for NTN.

Am. Remand Redetermination 1. The changes to the calculation, however, did not result in a

change in the weighted-average dumping margin calculated for NTN, which Commerce

continued to determine to be13.46%. Id. The Timken Company, defendant-intervenor in this

action, filed comments in support of the Amended Remand Redetermination. The Timken Co.’s

Comments on the U.S. Dep’t of Commerce’s May 7, 2015 Am. Results of Remand

Redetermination Pursuant to Ct. Remand (June 5, 2015), ECF No. 102. No other party to this

action filed comments on the Amended Remand Redetermination and no party disputes that the



       2
        The plaintiffs are NTN Bearing Corp. of Am., NTN Corp., NTN Bower Corp., Am.
NTN Bearing Mfg. Corp., NTN–BCA Corp., and NTN Driveshaft, Inc. (collectively “NTN”).
Pl.’s Am. Compl. 1 (Oct. 17, 2011), ECF No. 66.
Court No. 10-00286                                                                          Page 3

redetermination complies with the court’s directive in NTN. Therefore, upon consideration of

the Amended Remand Redetermination, all comments thereon, and all other filings and

proceedings had herein, and upon due deliberation, it is hereby

       ORDERED that the Department’s decision to apply the “zeroing” methodology in the
Final Results, be, and hereby is, affirmed; it is further

          ORDERED that the Amended Remand Redetermination be, and hereby is, affirmed; it is
further

        ORDERED that the Department’s policy, rule, or practice of issuing liquidation
instructions to U.S. Customs and Border Protection fifteen (15) days after the date of publication
of the final results of an administrative review be, and hereby is, declared to have been unlawful
as applied to NTN in the implementation of the Final Results; and it is further

        ORDERED that entries of merchandise that are affected by this litigation shall be
liquidated in accordance with the final and conclusive court decision in this action.


                                                                    /s/Timothy C. Stanceu
                                                                    Timothy C. Stanceu
                                                                    Judge
Dated: July 14, 2015
       New York, New York